
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 721
        [OPPTS-50644; FRL-6798-7]
        RIN 2070-AB27
        Proposed Modification of Significant New Uses of Certain Chemical Substances
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Under section 5(a)(2) of the Toxic Substances Control Act (TSCA) and 40 CFR 721.185, EPA is proposing to amend three significant new use rules (SNURs) to allow certain uses without requiring a significant new use notice (SNUN).  EPA is proposing these amendments based on review of new toxicity test data on one chemical and review of SNUNs for the other two chemicals.  The proposed amended SNURs would continue to require a SNUN for new uses that may involve significant changes in human or environmental exposure.
        
        
          DATES:
          Comments, identified by docket control number OPPTS-50644 must be received on or before November 29, 2001.
        
        
          ADDRESSES:

          Comments may be submitted by mail, electronically, or in person. Please follow the detailed instructions for each method as provided in Unit I.C. of the SUPPLEMENTARY INFORMATION.  To ensure proper receipt by EPA, it is imperative that you identify docket control number OPPTS-50644 in the subject line on the first page of your response. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          
            For general information contact: Barbara Cunningham, Director, Office of Program Management and Evaluation, Office of Pollution Prevention and Toxics (7401), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460; telephone number: (202) 554-1404; e-mail address: TSCA-Hotline@epa.gov.
          
            For technical information contact: James Alwood, Chemical Control Division, Office of Pollution Prevention and Toxics (7405), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460; telephone number: (202) 260-1857; e-mail address: alwood.jim@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. General Information 
        A. Does this Action Apply to Me? 
        You may be potentially affected by this action if you manufacture, import, process, or use the chemical substances contained in this proposed rule. Potentially affected categories and entities may include, but are not limited to:
        
          
            Categories
            NAICS codes
            Examples of potentially affected entities
          
          
            Chemical manufacturers
            325
            Manufacturers, importers, processors, and users of chemicals
          
          
            Petroleum and coal product industries
            324
            Manufacturers, importers, processors, and users of chemicals
          
        

        This listing is not intended to be exhaustive, but rather provides a guide for readers regarding entities likely to be affected by this action. Other types of entities not listed in the table in this unit could also be affected. The North American Industrial Classification System (NAICS) codes have been provided to assist you and others in determining whether or not this action applies to certain entities. To determine whether you or your business is affected by this action, you should carefully examine the applicability provisions in 40 CFR 721.5. If you have any questions regarding the applicability of this action to a particular entity, consult the technical person listed under FOR FURTHER INFORMATION CONTACT. 
        B. How Can I Get Additional Information, Including Copies of this Document and Other Related Documents? 
        1. Electronically. You may obtain electronic copies of this document, and certain other related documents that might be available electronically, from the EPA Internet homepage at http://www.epa.gov/. You may also obtain copies of the notice of availability documents for the 835 (63 FR 4259, January 28, l998) (FRL-5761-7), 850 (61 FR 16486, April 15, l996) (FRL-5363-1), and 870 (63 FR 41845, August 5, l998) (FRL-5740-1) series OPPTS Harmonized Test Guidelines at this same site.   To access this document, on the homepage select “Laws and Regulations,” “Regulations and Proposed Rules,” and then look up the entry for this document under the “Federal Register—Environmental Documents.”  You can also go directly to the Federal Register listings at http://www.epa.gov/fedrgstr/.  The OPPTS Harmonized Test Guidelines referenced in this document are available on EPA's Internet homepage at http://www.epa.gov/opptsfrs/home/guidelin.htm.  A frequently updated electronic version of 40 CFR part 721 is available at http://www.access.gpo.gov/nara/cfr/cfrhtml_00/Title_40/40cfr721_00.html, a beta site currently under development. 
        2. In person. The Agency has established an official record for this action under docket control number OPPTS-50644.  The official record consists of the documents specifically referenced in this action, any public comments received during an applicable comment period, and other information related to this action, including any information claimed as Confidential Business Information (CBI). This official record includes the documents that are physically located in the docket, as well as the documents that are referenced in those documents. The public version of the official record does not include any information claimed as CBI. The public version of the official record, which includes printed, paper versions of any electronic comments submitted during an applicable comment period, is available for inspection in the TSCA Nonconfidential Information Center, North East Mall Rm. B-607, Waterside Mall, 401 M St., SW., Washington, DC. The Center is open from noon to 4 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Center is (202) 260-7099. 
        C. How and to Whom Do I Submit Comments?
        You may submit comments through the mail, in person, or electronically. To ensure proper receipt by EPA, it is imperative that you identify docket control number OPPTS-50644 in the subject line on the first page of your response.
        1. By mail. Submit your comments to: Document Control Office (7407), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
        2. In person or by courier. Deliver your comments to: OPPT Document Control Office (DCO) in East Tower Rm. G-099, Waterside Mall, 401 M St., SW., Washington, DC. The DCO is open from 8 a.m. to 4 p.m., Monday through Friday, excluding legal holidays. The telephone number for the DCO is (202) 260-7093.
        3. Electronically. You may submit your comments electronically by e-mail to: oppt.ncic@epa.gov, or mail your computer disk to the address identified above. Do not submit any information electronically that you consider to be CBI. Electronic comments must be submitted as an ASCII file avoiding the use of special characters and any form of encryption. Comments will also be accepted on standard disks in WordPerfect 6.1/8.0 or ASCII file format. All comments in electronic form must be identified by docket control number OPPTS-50644. Electronic comments may also be filed online at many Federal Depository Libraries. 
        D. How Should I Handle CBI That I Want to Submit to the Agency?

        Do not submit any information electronically that you consider to be CBI. You may claim information that you submit to EPA in response to this document as CBI by marking any part or all of that information as CBI. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2. In addition to one complete version of the comment that includes any information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public version of the official record. Information not marked confidential will be included in the public version of the official record without prior notice. If you have any questions about CBI or the procedures for claiming CBI, please consult the technical person listed under FOR FURTHER INFORMATION CONTACT.
        E. What Should I Consider as I Prepare My Comments for EPA? 
        We invite you to provide your views on the various options we propose, new approaches we haven't considered, the potential impacts of the various options (including possible unintended consequences), and any data or information that you would like the Agency to consider during the development of the final action. You may find the following suggestions helpful for preparing your comments:
        1. Explain your views as clearly as possible.
        2. Describe any assumptions that you used.
        3. Provide copies of any technical information and/or data you used that support your views.
        4. If you estimate potential burden or costs, explain how you arrived at the estimate that you provide.
        5. Provide specific examples to illustrate your concerns.
        6. Offer alternative ways to improve the proposed rule.
        7. Make sure to submit your comments by the deadline in this document.

        8. To ensure proper receipt by EPA, be sure to identify the docket control number assigned to this action in the subject line on the first page of your response. You may also provide the name, date, and Federal Register citation. 
        II. Background 
        A. What Action is the Agency Taking?
        In the Federal Register of January 22, 1998, OPPTS-50628 (63 FR 3393) (FRL-5720-3) EPA issued a SNUR for P-95-1411.  In the Federal Register of August 20, 1998, OPPTS-50632 (63 FR 44562) (FRL-5788-7) EPA issued SNURs for P-97-520 and P-97-21.  On January 7, 2000, EPA received SNUNs for P-97-520 and P-97-521. Because of additional data EPA has received for these substances, EPA is proposing to modify the significant new use and recordkeeping requirements under 40 CFR part 721, subpart E.  In this unit, EPA provides a brief description for each substance, including its premanufacture notice (PMN) number, chemical name (generic name if the specific name is claimed as CBI), CAS number (if assigned), basis for the modification of the TSCA section 5(e) consent order for the substance, and the CFR citation. Further background information for the substance is contained in Unit I.B.2 of this document.
        
        
          PMN Number P-95-1411
        
        
          Chemical name: Propanedioic acid, [(4-methoxyphenyl)methylene]-, bis(1,2,2,6,6-pentamethyl-4-piperdinyl) ester (9CI).
        
          CAS number: 147783-69-5.
        
          Federal Register
          publication date and reference: January 22, 1998 (63 FR 3393).
        
          Docket number: OPPTS-50628.
        
          Basis for revocation of section 5(e) consent order/SNUR modification: Based on the results of a 90-day subchronic oral toxicity study in rats and expected worker exposures,  EPA no longer concludes that the PMN substance may present an unreasonable risk of injury to human health, and consequently revoked the consent order.  EPA is eliminating the SNUR provisions for worker protection, hazard communication, and industrial, commercial, and consumer activities as it no longer finds these provisions necessary to prevent significant changes in human exposure.  The SNUR provisions for release to water will remain as EPA still finds that releases to water could result in significant changes in environmental exposure.
        
          CFR citation: 40 CFR 721.4589. 
        
        
          PMN Numbers P-97-520/521 and S-00-397/398
        
        
          Chemical name: 2-Piperdinone, 1,3-dimethyl-, (P-97-520/S-00-397); 2-Piperdinone, 1,5-dimethyl-, (P-97-521/S-00-398).
        
          CAS number: 1690-76-2 (P-97-520/S-00-397); 86917-58-0 (P-97-521/S-00-398).
        
          Federal Register
          publication date and reference: August 20, 1998 (63 FR 44562).
        
          Docket number: OPPTS-50632.
        
          Basis for section 5(e) consent order/SNUR modification: In response to the original two PMNs for these substances, EPA issued a TSCA section 5(e) consent order based on a finding that  these substances would be produced in substantial quantities and there may be significant or substantial human exposure to the substances.  Based on information from the two SNUNs for these same chemicals from the original PMN submitter, EPA issued a modified TSCA section 5(e) consent order to allow the new uses with certain precautionary restrictions under section 5(e)(1)(A)(i), 5(e)(1)(A)(ii)(I), and 5(e)(1)(A)(ii)(II) of TSCA, based on a finding that these substances may present an unreasonable risk of injury to human health, that the PMN substances will be produced in substantial quantities, and there may be significant or substantial environmental and human exposure to the substances.  EPA is hereby proposing to modify these two SNURs to allow other manufacturers and processors to engage in those new uses provided the protective restrictions are observed. 
        
          Toxicity concerns: Based on structural activity analogy to 2-piperdinone, N-methylpyrrolidone, and other similarly analogous substances, there is concern for neurotoxicity, developmental toxicity, and reproductive toxicity.  Additionally, based on chemical-specific toxicity data, there is concern for systemic toxicity and developmental toxicity.
        
          Recommended testing: EPA has determined that a chronic toxicity study (40 CFR 798.3260 or OPPTS 870.4100 test guideline) and a reproduction/fertility effects study (40 CFR 798.4700 or OPPTS 870.3800 test guideline) would help to characterize the health effects of the substances.  EPA has also determined that an inherent biodegradability study in soil (OPPTS 835.3300 test guideline), anerobic biodegradation of organic chemicals (OPPTS 835.3400 test guideline),  fish acute toxicity study (40 CFR 797.1400 or OPPTS 850.1075 test guideline (public draft)), and a daphnid acute toxicity study (40 CFR 797.1300 or OPPTS 850.1010 test guideline (public draft)) would help characterize the environmental effects of the PMN substance. The PMN submitter has agreed to conduct the environmental effects test before exceeding the production volume limit.
        
          CFR citations: 40 CFR 721.6175 (P-97-520/S-00-397);  40 CFR 721.6176 (P-97-521/S-00-398).
        B. What is the Agency's Authority for Taking this Action?
        TSCA section 5(a)(2) and 40 CFR part 721 authorize EPA to determine that a use of a chemical substance is a  “significant new use.”  EPA must make this determination by rule after considering all relevant factors, including those listed in section 5(a)(2) of TSCA. Once EPA promulgates a rule designating “significant new uses” for a given chemical substance, section 5(a)(1)(B) of TSCA requires persons to submit a notice to EPA at least 90 days before they manufacture, import, or process the substance for that use. The mechanism for reporting under this requirement is established under 40 CFR 721.5.
        Section 5(a)(1) of TSCA (15 U.S.C. 2604(a)(1)) and its implementing regulations at 40 CFR parts 720 and 721 require that any person intending to manufacture a new chemical substance, or to manufacture or process any chemical substance for a significant new use, must give EPA 90-days advance written notice in the form of a PMN or SNUN, respectively.
        Upon reviewing those notices, if EPA makes certain determinations regarding potential exposures and risks that may be presented by the activities associated with the chemical, EPA may regulate the chemical by issuing an order under TSCA section 5(e) and/or a SNUR under TSCA section 5(a)(2) and 40 CFR part 721.  The TSCA section 5(e) order governs only the entity who submitted the PMN, whereas the section 5(a)(2) SNUR applies to all manufacturers and processors of the same chemical.
        EPA may respond to SNUNs by issuing or modifying a TSCA section 5(e) consent order and/or amending the SNUR promulgated under TSCA section 5(a)(2).  Amendment of the SNUR will often be necessary to allow companies other than the SNUN submitter to engage in the newly authorized use(s), because even after a manufacturer submits a SNUN and the review period expires, processors of the same substance still must submit a SNUN before engaging in the significant new use.  Provisions regarding EPA's authority to modify or revoke SNUR requirements appear at 40 CFR 721.185.
        EPA responded to PMN P-95-1411 by issuing a TSCA section 5(e) consent order and TSCA section 5(a)(2) SNUR to address concerns for both human health and the environment.  Based on data from a 90-subchronic oral toxicity study in rats, submitted pursuant to the terms of the 5(e) consent order,  EPA however,  no longer concludes that the PMN substance may present an unreasonable risk to human health.  Therefore, EPA has revoked the section 5(e) consent order entirely and, pursuant to TSCA section 5(a)(2) and 40 CFR 721.185, is proposing to amend the SNUR to remove the human health related notice requirements, leaving only the notification requirements related to environmental releases.
        EPA responded to PMNs P-97-520/521 by issuing a TSCA section 5(e) consent order requiring certain testing based on expected substantial human and environmental exposures and  promulgating a TSCA section 5(a)(2) SNUR to address concerns for human health.  In response to SNUNs S-00-397/398 by the same manufacturer proposing new uses for the same chemicals, EPA modified the section 5(e) consent order to allow certain new uses, but with restrictions to mitigate potential risks to human health.  Accordingly, pursuant to TSCA section 5(a)(2) and 40 CFR 721.185, EPA is hereby proposing to amend the corresponding SNURs to modify the significant new uses consistent with the terms of the modified section 5(e) consent order and to provide EPA an opportunity to assess the potential for significant changes in human or environmental exposure.
        C. Applicability of General Provisions

        General provisions for SNURs appear under subpart A of 40 CFR part 721. These provisions describe persons subject to the proposed rule, recordkeeping requirements, exemptions to reporting requirements, and applicability of the proposed rule to uses occurring before the effective date of the final rule. Provisions relating to user fees appear at 40 CFR part 700. Persons subject to this SNUR must comply with the same notice requirements and EPA regulatory procedures as submitters of PMNs under section 5(a)(1)(A) of TSCA. In particular, these requirements include the information submission requirements of TSCA section 5(b) and 5(d)(1), the exemptions authorized by TSCA section 5 (h)(1), (h)(2), (h)(3), and (h)(5), and the regulations at 40 CFR part 720. Once EPA receives a SNUR notice, EPA may take regulatory action under TSCA section 5(e), 5(f), 6, or 7 to control the activities on which it has received the SNUR notice. If EPA does not take action, EPA is required under TSCA section 5(g) to explain in the Federal Register its reasons for not taking action.
        Persons who intend to export a substance identified in a proposed or final SNUR are subject to the export notification provisions of TSCA section 12(b). The regulations that interpret TSCA section 12(b) appear at 40 CFR part 707. Persons who intend to import a chemical substance identified in a final SNUR are subject to the TSCA section 13 import certification requirements, which are codified at 19 CFR 12.118 through 12.127 and 127.28. Such persons must certify that they are in compliance with SNUR requirements. The EPA policy in support of the import certification appears at 40 CFR part 707. 
        III. Regulatory Assessment Requirements
        Under Executive Order 12866, entitled Regulatory Planning and Review (58 FR 51735, October 4, 1993), the Office of Management and Budget (OMB) has determined that proposed or final SNURs are not a “significant regulatory action” subject to review by OMB, because they do not meet the criteria in section 3(f) of the Executive Order.
        Based on EPA's experience with proposing and finalizing SNURs, State, local, and tribal governments have not been impacted by these rulemakings, and EPA does not have any reasons to believe that any State, local, or tribal government will be impacted by this rulemaking. As such, EPA has determined that this regulatory action does not impose any enforceable duty, contain any unfunded mandate, or otherwise have any affect on small governments subject to the requirements of sections 202, 203, 204, or 205 of the Unfunded Mandates Reform Act of 1995 (UMRA) (Pub. L. 104-4).

        This proposed rule does not have tribal implications because it is not expected to have substantial direct effects on Indian Tribes. This  does not significantly or uniquely affect the communities of Indian tribal governments, nor does it involve or impose any requirements that affect Indian Tribes. Accordingly, the requirements of section 3(b) of Executive Order 13084, entitled Consultation and Coordination with Indian Tribal Governments (63 FR 276755, May 19, 1998), do not apply to this proposed rule. Executive Order 13175, entitled Consultation and Coordination with Indian Tribal Governments (65 FR 67249, November 6,  2000), which took effect on January 6, 2001, revokes Executive Order 13084 as of that date. EPA developed this rulemaking, however, during the period when Executive Order 13084 was in effect; thus, EPA addressed tribal considerations under Executive Order 13084. For the same reasons stated for Executive Order 13084, the requirements of  Executive Order 10175 do not apply to this proposed rule either. Nor will this action have a substantial direct effect on States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government, as specified in Executive Order 13132, entitled Federalism (64 FR 43255, August 10, 1999).

        In issuing this proposed rule, EPA has taken the necessary steps to eliminate drafting errors and ambiguity, minimize potential litigation, and provide a clear legal standard for affected conduct, as required by section 3 of Executive Order 12988, entitled Civil Justice Reform (61 FR 4729, February 7, 1996).
        EPA has complied with Executive Order 12630, entitled Governmental Actions and Interference with Constitutionally Protected Property Rights (53 FR 8859, March 15, 1988), by examining the takings implications of this proposed rule in accordance with the “Attorney General's Supplemental Guidelines for the Evaluation of Risk and Avoidance of Unanticipated Takings” issued under the Executive Order.

        This action does not entail special considerations of environmental justice related issues as delineated by Executive Order 12898, entitled Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations (59 FR 7629, February 16, 1994).

        This action is not subject to Executive Order 13045, entitled Protection of Children from Environmental Health Risks and Safety Risks (62 FR 19885, April 23, 1997), because this is not an economically significant regulatory action as defined by Executive Order 12866, and this action does not address environmental health or safety risks disproportionately affecting children.
        In addition, since this action does not involve any technical standards, section 12(d) of the National Technology Transfer and Advancement Act of 1995 (NTTAA) Pub. L. 104-113 section 12(d) (15 U.S.C. 272 note), does not apply to this action.

        Pursuant to section 605(b) of the Regulatory Flexibility Act (RFA) (5 U.S.C. 601 et seq.), the Agency hereby certifies that promulgation of this SNUR will not have a significant adverse economic impact on a substantial number of small entities.  The rationale supporting this conclusion is as follows.  A SNUR applies to any person (including small or large entities) who intends to engage in any activity described in the proposed rule as a “significant new use.”  By definition of the word “new,” and based on all information currently available to EPA, it appears that no small or large entities presently engage in such activity.  Since a SNUR only requires that any person who intends to engage in such activity in the future must first notify EPA by submitting a SNUN, no economic impact will even occur until someone decides to engage in those activities.  Although some small entities may decide to conduct such activities in the future, EPA cannot presently determine how many, if any, there may be.  However, EPA's experience to date is that, in response to the promulgation of over 530 SNURs, the Agency has received fewer than 15 SNUNs.  Of those SNUNs submitted, none appear to be from small entities in response to any SNUR.  In addition, the estimated reporting cost for submission of a SNUN is minimal regardless of the size of the firm.  Therefore, EPA believes that the potential economic impact of complying with this SNUR are not expected to be significant or adversely impact a substantial number of small entities.  In a SNUR that published on June 2, 1997 (62 FR 29684) (FRL-5597-1), the Agency presented it's general determination that proposed and final SNURs are not expected to have a significant economic impact on a substantial number of small entities, which was provided to the Chief Counsel for Advocacy of the Small Business Administration.

        According to the Paperwork Reduction Act (PRA), 44 U.S.C. 3501 et seq., an Agency may not conduct or sponsor, and a person is not required to respond to a collection of information that requires OMB approval under the PRA, unless it has been approved by OMB and displays a currently valid OMB control number. The OMB control numbers for EPA's regulations, after initial display in the preamble of the final rule and in addition to its display on any related collection instrument, are listed in 40 CFR part 9.
        
        The information collection requirements related to this action have already been approved by OMB pursuant to the PRA under OMB control number 2070-0012 (EPA ICR No. 574). This action does not impose any burden requiring additional OMB approval. If an entity were to submit a SNUN to the Agency, the annual burden is estimated to average between 30 and 170 hours per response. This burden estimate includes the time needed to review instructions, search existing data sources, gather and maintain the data needed, and complete, review, and submit the required significant new use notice.
        Send any comments about the accuracy of the burden estimate, and any suggested methods for minimizing respondent burden, including through the use of automated collection techniques, to the Director, OP Regulatory Information Division (2137), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460. Please remember to include the OMB control number in any correspondence, but do not submit any completed forms to this address. 

        This proposed rule is not subject to Executive Order 13211, “Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use” (66 FR 28355, May 22, 2001) because it is not a significant regulatory action under Executive Order 12866.
        
          List of Subjects in 40 CFR Part 721
          Environmental protection, Chemicals, Hazardous substances, Reporting and recordkeeping requirements.
        
        
        
          Dated: October 22, 2001.
          William H. Sanders, III
          Office Director, Office of Pollution Prevention and Toxics.
        
        
          Therefore it is proposed that 40 CFR part 721 be amended as follows:
          
            PART 721—[AMENDED]
          
          1. The authority citation for part 721 would continue to read as follows:
          
            Authority:
            15 U.S.C. 2604, 2607, and 2625(c).
          
        
        
          2. Section 721.4589 is amended as follows:
          a. By revising the section heading.
          b. By revising paragraphs (a)(1), (a)(2)(i), and (b)(1). 
          c. By removing and reserving paragraph (a)(2)(ii). 
          d. By removing paragraphs (a)(2)(iii), (a)(2)(iv), and (b)(3).
          
            § 721.4589
            Propanedioic acid, [(4-methoxyphenyl)methylene]-, bis(1,2,2,6,6-pentamethyl-4-piperdinyl) ester (9CI).
            (a) * * *  (1) The chemical substance identified as propanedioic acid, [(4-methoxyphenyl)methylene]-, bis(1,2,2,6,6-pentamethyl-4-piperdinyl) ester (9CI) (PMN P-95-1411; CAS No. 147783-69-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) * * *
            (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
            (ii) [Reserved]
            (b) * * *
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
            
          
        
        
          3.  Section 721.6175 is amended as follows:
          a. By revising the section heading.
          b. By revising paragraphs (a)(1), (a)(2)(i), and (b)(1). 
          c. By adding paragraphs (a)(2)(ii), (a)(2)(iii), and (b)(3).
          
            § 721.6175
            2-Piperdinone, 1,3-dimethyl-,.
            (a) * * *  (1) The chemical substance identified as 2-Piperdinone, 1,3-dimethyl-, (PMN P-97-520 and SNUN 00-397; CAS No. 1690-76-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) * * *
            (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
            (ii) Hazard communication program.  Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5).
            (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (use or processing other than: in enclosed systems (such as hydrocarbon extraction, polymer synthesis, wire enamel resin); electronic industry cleaning solvent; and other precision industry cleaning (such as automobile manufacturing, aerospace, and optics)), (o), and (q).
            (b) * * *
            (1) Recordkeeping.  The recordkeeping requirements specified in   § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance. 
            
            (3) Determining whether a specific use is subject to this section.  The provisions of § 721.1725(b)(1) apply to this substance. 
          
        
        
          4.  Section 721.6176 is amended as follows:
          a. By revising the section heading.
          b. By revising paragraphs (a)(1), (a)(2)(i), and (b)(1). 
          c. By adding paragraphs (a)(2)(ii), (a)(2)(iii), and (b)(3).
          
            § 721.6176
            2-Piperdinone, 1,5-dimethyl-,.
            (a) * * * (1) The chemical substance identified as 2-Piperdinone, 1,5-dimethyl-, (PMN P-97-521 and SNUN 00-398; CAS No. 86917-58-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) * * *
            (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
            (ii) Hazard communication program.  Requirements as specified in  § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5).
            (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k), (use or processing other than:  in enclosed systems (such as hydrocarbon extraction, polymer synthesis, wire enamel resin); electronic industry cleaning solvent; and other precision industry cleaning (such as automobile manufacturing, aerospace, and optics)), (o), and (q).
            (b) * * *
            (1) Recordkeeping.  The recordkeeping requirements specified in   § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
            
            (3) Determining whether a specific use is subject to this section.  The provisions of § 721.1725(b)(1) apply to this substance. 
          
        
        
      
      [FR Doc. 01-27291 Filed 10-29-01; 8:45 am]
      BILLING CODE 6560-50-S
    
  